Case 3:20-cv-01935-H-BLM Document 1-2 Filed 09/29/20 PageID.11 Page 1 of 6




        EXHIBIT A
Case 3:20-cv-01935-H-BLM Document 1-2 Filed 09/29/20 PageID.12 Page 2 of 6



                                                                                                                                                PLD-Pl-001
ATTORNEY OR PARTY WITHOUT ATTORNEY (N4mo. S,0111 Bat numbor. and addrv~J:                                                  FORCOURrUSEOHL'r
Joshua Bruser (SBN 292722)
Bruser Law
1831 Missouri Street
                                                                                                                ELECTROIHCALLY FILED
                                                                                                                 Superior Court of California,
San Diego, CA 92109                                                                                                 County of San Diego
          m.EPHONE HO.c         (858) 342-0551                       FAX NO. (Oplion,JJ:                          06/18/2020 at 12:53:06              PM
E·MALL AOORESS (OptionalJ: josh.bruser@gmail.com
                                                                                                                  Clerk of the Superior Court
    ATTORNEY FOR (HmnoJ:        Annette King                                                                   By Taylor Crandall.Deputy Clerk
SUPERIOR COURT OF CALIFORNIA, COUNTY OF SAN DIEGO
 srREET ADDREss:· 330-west·eroadway
 MAILING ADDRESS:
CtTYANOZIPcooe:         San Diego 92101
     BRANCH NAME:       Hall of Justice
    PLAINTIFF: Annette King
DEFENDANT: Costco Whofesate Corporation
[EJ DOES1 T010
                                                                                                            CASE NUMBER:
COMPLAINT-Personal Injury, Property Damage, Wrongful Death
0 AMENDED (Number):
Type (check all that apply):                                                                                    37-2020-00020770- CU- P 0-CTL
0    MOTOR VEHICLE                             0
                                     OTHER (specify):
     D Property Damage D Wrongful Death
       m   Personal-Injury      D Other Damages (specify):
Jurisdiction (check all that apply):
0    ACTION IS A LIMITED CIVIL CASE
     Amount demanded D            does nol exceed $10.000
                            D exceeds $10,000, bul does nol exceed $25,000
[EJ ACTION IS AN UNLIMITED CML CASE (exceads $25,000)
D    ACTION IS RECLASSIFIED by this amended complaint
     D from limited to unlimited
     D from unlimited to limited
1. Plaintiff (name or names}: Annette King
     alleges causes of action against defendant (name or names):
     Costco Wholesale Corporation
2. This pleading, including attachments and exhibits, consists of the following number of pages: 5
3. Each plaintiff named above is a competent adult
     a.   D         except plainllff (name):
                    (1)   D          a corporation qualified to do business in Califomia
                    (2)   D          an unincolJ)orated enllly {describe):
                    (3)   D          a public entity (describa):
                   (4)0 a minor                     D     anadull
                                     (a)   D       for whom a guardian or conservator of the estate or a guardian ad !item has been appointed
                                     (b)   D       olher(specify):
                    (5)   D          olher(specify):
     b.   D         except plaintiff (name):
                    {1) D            a corporation qualified to do business in California
                    (2) D            an unincorporated enlity (describe):
                    (3) D            a public entity (describe):
                    (4) D            a minor        D     an adult
                                     (a)   D       for whom a guardian or conservator of the estate or a guardian ad litem has been appointed
                                     (b)   D       other(specify):
                    (5)   D          other (specify):
D         Information about additional plaintiffs who are not competent adults is shown in Attachment 3.
                                                                                                                                                        Po;.tof3

 Fl)'TII Appn)¥O(I for 0pUonal Uao                            COMPLAINT-Personal Injury, Property                                  Code al Cml Procodulo. § <1125~12
   Jucicial C:C.,ndJ of Col~omlo                                                                                                                 -.COUtfS.C'D,IJO"
PLD-Pl-001 IR°"• JDnllort t. 2007)                                Damage, Wrongful Death
Case 3:20-cv-01935-H-BLM Document 1-2 Filed 09/29/20 PageID.13 Page 3 of 6



                                                                                                                                                   PLD-Pl-001
ISHORT TITLE:
     Annette King
                                                                                                                 I CASE """""'
                                                                                                                                                                1

4.    D            Plaintiff (nama):
                   is doing business under the fictitious name (specify):

                   and has complied with the fictitious business name laws.
5. Each defendant named above is a natural person
     a.    00        except defendant (nl!me): Costco W~olesa~e Corporatio c.                   D      except defendant (name):
                   (1)   d     a-buSirl-eSSOfQalli!auOn.-toiin UriknOWn     -   -_cc _ _        (1)·   •-  a busin8ss·orgal1iz8ti0ri, form unknown-
                   (2)@ a corporation                                                           (2)    D    a corporation
                   (3)   D     an unincorporated enlily /describa):                             {3)    D    an unincorporated entity {describe}:


                   (4)   D     a public enlily (describe):                                      (4)    D    a public enlily (describe):


                   (5) D       olher(specify):                                                  (5)    D    olher (specify):




     b.        D         except defendant (name):                                          d.   D      except defendant (name):
                   (1) D       a business organization, fom, unknown                            (1) D       a business organization, fonn unknown
                   (2) D       a corporation                                                    (2) D       a corporation
                   (3) D       an unincorporated entity (describe}:                             (3) D       an unincorporated entily (describe):


                   (4)   D     a public entity (describe):                                      (4)    D    a public entily (describe):


                   (5)   D     other(specify):                                                  (5)    D    other/specify):


          CJ        lnfonnation about additional defendants who are not natural persons is contained in Attachment 5.
6. The true names of defendants sued as Does are unknown lo plainliff.
          a.   [TI        Doe defendants (specify Doe numbers): 1-5                              ware the agents or employees of other
                          named defendants and acted within the scope of that agency or employment.
          b.   []J        Ooe defendants (specify Doe numbers): 6-10                                             are persons whose capacities are unknown to
                          plaintiff.
7.    D            Defendants who are joined under Code of Civil Procedure section 382 are (names):




8. This court is the proper court because
          a. [ ] ] al least one defendant now resides in its jurisdictional area.
          b.   D          the principal place of business of a defendant corporation or unincorporated association is in its jurisdictional area.
          c.   D          injury to person or damage to personal property occurred in its jurisdictional area.
          d. @            other/specify):

                          Costco operates several warehouses in San Diego County thereby subjecting itself to the Court's jurisdiction. Further,
                          most of the witnesses are located in San Diego County including the plaintiff and her treating doctors.

9.        D         Plaintiff is required to comply with a claims statute, and
          a.   D          has complied with applicable daims statutes, or
          b.   CJ         is excused from complying because (specify):




Pt.0-PMJOI IRIIV. January 1. 20071                           COMPLAINT-Personal Injury, Property                                                       Pqo2otl
                                                                 Damage, Wrongful Death
                  Case 3:20-cv-01935-H-BLM Document 1-2 Filed 09/29/20 PageID.14 Page 4 of 6




                  ISHORT TITLE:
                        Annette King
                                                                                                                     ICASc   NUMBER,


                  10. The following causes of action are attached and the statements above apply lo each (each complaint must have one or more
                         causes of action attached}:
                  a.     D      Motor Vehicle
                  b.     [BJ    General Negligence
                  c.     CJ     Intentional Tort
~C-----~   ~ -~d.-CJ .. l'rorluets.Uahilily~c
                  e.     CE] Premises Liability
                   f.    D      other /specify}:




                  11. Plaintiff has suffered
                  a. [!] wage loss
                  b.     D      toss of use of property
                  c.     0      hospital and medical expenses
                  d.     [!J    general damage
                  e.     D      property damage
                  f.     [Kl loss of earning capacity
                  g.     D      other damage /specify):




                   12.   D      The damages claimed for wrongful death and the relationships of plaintiff to the deceased are
                         a.    D   listed In Attachment 12.
                         b.    D     as follows:




                   13. The relief sought in this complaint is within the jurisdiction of this court.




                   14. Plalnttff prays for judgment for c.osts of suil; for such relief as is fair, just. and equitable: and for
                          a.   (1)   W      compensatory damages
                               (2)   D punitive damages
                                The amount of damages is (in cases for personal injury or wrongful death, you must check (1 )):
                               (1) [EJ according to proof
                               (2)   D      in the amount of: $
                   15. LJThe paragraphs of this complaint alleged on information and belief are as follows (specify paragraph numbers):



                   Date: June 17, 2020
                   Joshua Bruser
                                                 (TYPE OR PRINT NAME)                                                                  NTIF~ OR ATTORNEVI

                   PlD-Pl-001 [Rew. JB11W1Y ,. 2007]                    COMPLAINT-Personal lnjuty, Prope                                               P• goJofS
                                                                            Damage, Wrongful Death
Case 3:20-cv-01935-H-BLM Document 1-2 Filed 09/29/20 PageID.15 Page 5 of 6



                                                                                                                                 PLD-Pl-001(2)
 SHORT TITLE:                                                                                     CASE NUMBER:
 King v. Costco Wholesale Corp

                                            CAUSE OF ACTION-General Negligence                                            Page_4:___ __
                   (number)
    ATTACHMENT TO               12] Complaint    D     Cross-Complain!
    (Use a separate cause of action form for each cause of action.)

-GN•1-.Plaintiff (name}: Annette·King-----

            alleges that defendant (name}: Costco Wholesale Corporation

            [Kl      Does                            lo _10~-----
             was the legal (proximate) cause of damages to plaintiff. By the following acts or omissions to ad, defendant
             negligenUy caused the damage to plaintiff

            on (dole/: July 1, 2018

            at (place): Costco Gas located at 27220 Heather Ridge, Laguna ~iguel, CA 92677

             (description of reasons for liability):
               Plaintiff Annette King rKing•), 71 years old al the time, was driving back to her home in Del Mar, CA from Orange County
            and needed gas. She pulled into the Costco Gas in Laguna Niguel around 2pm on July 1, 2018. Her vehicle was at a
            complete stop while she waited her turn for an open gas pump. Another driver, Michael Margiotta. pulled into the gas station
             too fast and collided with Ms. King's car. Despite wearing her seatbelt, the physics of the collision forced her head to
            whiplash forward and back two times. The impact to her head and neck was so severe that she lost consciousness for
             almost two minutes. Upon awakening she tried to exit her vehicle but her gait was very unstable and she had an excruciating
             headache. Using her car for support, she walked back to Inspect the damage and speak with the other driver. They
             exchanged informalion·and he left.
                Each Costco gas station in Southern California fuels approximately 4.000 cars per day. These locations generate millions
             of dollars for Costco every month. Because of this revenue and the enormous volume of traffic that goes thru these stations.
             Costco has a duty of care to do everything reasonably possible to ensure customers are safe from foreseeable. dangerous
             conditions when fueling those vehicles. As a result, Costco has personnel stationed at the gas pumps to assist customers
             like Ms. King when foreseeable problems, such as collisions, arise. Costco breached this duty of care when after the
             collision, which should've attracted the attBntion of a Costco gas station attendant. no attendant came to her aid. (We
             requested security footage but it was never provided). Right after the crash Ms. King could barely stand while she attempted
             to fuel her car. Had an attendant noticed the collision or her unstable gait or her inability to properly fuel her car, they could
             have rendered aid, arranged a ride home, called her an ambulance or checked her condition. Instead, they did nothing. Stin
             in excruciating pain, she drove home to sleep off her pain. Five days later, she still had intense headaches, disorientations,
             and could not move her neck without extreme pain. A friend drove her to the ER where she was diagnosed with a severe
             concussion and a C1-C2 dislocation and a transverse ligament injury that necessitated immediate surgery. Costco's failure
             to render aid caused Ms. King's injuries to significantly worsen because they went unchecked for several days. This resulted
             in additional injuries.




                                                                                                                                            Pogo 1 of 1
   Form ~ D d ror 0plioni1l UM
                                            CAUSE OF ACTION-General Negligence                                             Codo of Cm! Proc.ocuro 425.12
    Jud!ool CoullQI of Ccldotrlla
Pl.D-A-001(2){Rov.Jnrtuary ,. 2007)
Case 3:20-cv-01935-H-BLM Document 1-2 Filed 09/29/20 PageID.16 Page 6 of 6



                                                                                                                                      PLD-Pl--001(4)
                                                                                                      CASE NUMBER:
 SHORT TITLE:
 King v Costco Wholesale Corp.

          2                                       CAUSE OF ACTION-Premises Liability                                          Page     ---'5'-----
                      (number)
        ATTACHMENT TO                  [ZJ    Complain!      D      Cross - Complaint
        (Use a separate_ cause of action form for each cause of BCtif!n.)

        Prem.L-1. Plaintiff (name):          Annette King
                       alleges the acts of defendants were the legal (proximate) cause of damages to plaintiff.
                       On (date): July I , 2018                           plaintiff was injured on the following premises in the following

                       fashion (description of premises and circumstances of injury):
                        While waiting to fuel her car, she was rear-ended, which resuhed in a severe concussion and a
                        vertebrae dislocation. Costco owned/controlled the property where the collision occurred;
                        Costco was negligent in its use/maintenance of that property; Ms. King was severely harmed
                        on the property necessitating neck surgery; Costco's negligence was a substantial factor in Ms.
                        King's harm.


        Prem.L-2.          CZJ    Count One-Negligence The defendants who negligently owned, maintained, managed and
                                  operated the described premises were (names):
                                  Costco Wholesale Corporation

                                  [ZJ Does I                             10
                                                  -----             lo

        Prem.L-3.          D      Count Two-Willful Failure to Warn (Civil Code section 646] The defendant owners who willfully
                                  or maliciously failed to guard or wam against a dangerous condition, use, structure. or activity were
                                  (names):



                                  D        Does
                                                  -----             to
                                  Plaintiff, a recreational user, was    D     an invited guest   D      a paying guest.
        Prem.L4.           D      Count Three-Dangerous Condition of Public Property The defendants who owned public property
                                  on which a dangerous condition existed were (names):



                                             0Does _ _ _ _ _              to

                                  a.   D      The defendant public entity had   D     actual    D       constructive notice of the existence of the
                                              dangerous condition in sufficient time prior to the injury to have corrected it.
                                  b.   D      The condition was created by employees of the defendant public entity.
        Prem.L-5. a.       D      Allegatlons about Other Defendants The defendants who were the agents and employees of the
                                  other defendants and acted within the scope of the agency were (names):




                                  D        Does
                                                  -----             to
                      b.   D      The defendants who are liable to plaintiffs for other reasons and Iha reasons for their liability are
                                  D        described in attachment Prem.L-5.b     D      as follows (names):




                                                                                                                                                  Pe 01 of1
 F o r m ~ tor Optional Uao
  JudiCiDl Couodl d Callfor!lla
                                                  CAUSE OF ACTION-Premises Liability                                         Codo d CA,1 Pro:o<tvre, § 425.12
                                                                                                                                        - . ~ . Q I go,,
PL0.~1(•) IRIIY. ~ 1, 2007)
